 



Exhibit 10.2#

 



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT

     This Agreement is made as of April 14, 2003, by and between Personnel Group
of America, Inc., a Delaware corporation (“the Company”), and the undersigned
Director of the Company (the “Indemnitee”), with reference to the following
facts:

     The Indemnitee is currently serving as a Director of the Company and the
Company wishes the Indemnitee to continue in such capacity. The Indemnitee is
willing, under certain circumstances, to continue serving as a Director of the
Company.

     The Indemnitee has indicated that he does not regard the indemnities
available under the Company’s Bylaws as adequate to protect him against the
risks associated with his service to the Company and has noted that the
Company’s directors’ and officers’ liability insurance policy has numerous
exclusions and a deductible and thus does not adequately protect Indemnitee. In
this connection the Company and the Indemnitee now agree they should enter into
this Indemnification Agreement in order to provide greater protection to
Indemnitee against such risks of service to the Company.

     Section 145 of the General Corporation Law of the State of Delaware, under
which Law the Company is organized, empowers corporations to indemnify a person
serving as a director, officer, employee or agent of the corporation and a
person who serves at the request of the corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust, or
other enterprise, and said Section 145 and the Bylaws of the Company specify
that the indemnification set forth in said Section 145 and in the Bylaws,
respectively, shall not be deemed exclusive of any other rights to which those
seeking indemnification may be entitled under any By-law, agreement, vote of
stockholders or disinterested directors or otherwise.

     In order to induce the Indemnitee to continue to serve as a Director of the
Company and in consideration of his continued service, the Company hereby agrees
to indemnify the Indemnitee as follows:

     1.     Indemnity. The Company will indemnify the Indemnitee, his executors,
administrators or assigns, for any Expenses (as defined below) which the
Indemnitee is or becomes legally obligated to pay in connection with any
Proceeding. As used in this Agreement the term “Proceeding” shall include any
threatened, pending or completed claim, action, suit or proceeding, whether
brought by or in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which the Indemnitee may be
or may have been involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director or officer of the Company, by reason of any
actual or alleged error or misstatement or misleading statement made or suffered
by the Indemnitee, by reason of any action taken by him or of any inaction on
his part while acting as such director or officer, or by reason of the fact that
he was serving at the request of the Company as a director, trustee, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise; provided, that in each such case Indemnitee acted in good
faith and in a manner which he reasonably believed to be in

 



--------------------------------------------------------------------------------



 



or not opposed to the best interests of the Company, and, in the case of a
criminal proceeding, in addition had no reasonable cause to believe that his
conduct was unlawful. As used in this Agreement, the term “other enterprise”
shall include (without limitation) employee benefit plans and administrative
committees thereof, and the term “fines” shall include (without limitations) any
excise tax assessed with respect to any employee benefit plan.

     2.     Expenses. As used in this Agreement, the term “Expenses” shall
include, without limitation, damages, judgments, fines, penalties, amounts paid
in settlement and costs, attorneys’ fees and disbursements and costs of
attachment or similar bonds, investigations, and any expenses of establishing a
right to indemnification under this Agreement.

     3.     Enforcement. If a claim or request under this Agreement is not paid
by the Company, or on its behalf, within thirty days after a written claim or
request has been received by the Company, the Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Indemnitee shall be
entitled to be paid also the Expenses of prosecuting such suit. The Company
shall have the right to recoup from the Indemnitee the amount of any item or
items of Expenses theretofore paid by the Company pursuant to this Agreement, to
the extent such Expenses are not reasonable in nature or amounts; provided,
however, that the Company shall have the burden of proving such Expenses to be
unreasonable. The burden of proving that the Indemnitee is not entitled to
indemnification for any other reason shall be upon the Company.

     4.     Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

     5.     Exclusions. The Company shall not be liable under this Agreement to
pay any Expenses in connection with any claim made against the Indemnitee:



       (a)     to the extent that payment is actually made to the Indemnitee
under a valid, enforceable and collectible insurance policy;



       (b)     to the extent that the Indemnitee is indemnified and actually
paid otherwise than pursuant to this Agreement;



       (c)     in connection with a judicial action by or in the right of the
Company, in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudged to be liable for negligence or misconduct in the
performance of his duty to the Company unless and only to the extent that any
court in which such action was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper;

 



--------------------------------------------------------------------------------



 





       (d)     if it is proved by final judgment in a court of law or other
final adjudication to have been based upon or attributable to the Indemnitee’s
in fact having gained any personal profit or advantage to which he was not
legally entitled;          (e)     for a disgorgement of profits made from the
purchase and sale by the Indemnitee of securities pursuant to Section 16(b) of
the Securities Exchange Act of 1934 and amendments thereto or similar provisions
of any state statutory law or common law;          (f)     brought about or
contributed to by the dishonesty of the Indemnitee seeking payment hereunder;
however, notwithstanding the foregoing, the Indemnitee shall be protected under
this Agreement as to any claims upon which suit may be brought against him by
reason of any alleged dishonesty on his part, unless a judgment or other final
adjudication thereof adverse to the Indemnitee shall establish that he committed
(i) acts of active and deliberate dishonesty, (ii) with actual dishonest purpose
and intent, (iii) which acts were material to the cause of action so
adjudicated; or          (g)     for any judgment, fine or penalty which the
Company is prohibited by applicable law from paying as indemnity or for any
other reason.

     6.     Indemnification of Expenses of Successful Party.

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding or in defense of any claim, issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against any and all
Expenses incurred in connection therewith.

     7.     Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion of such Expenses to
which the Indemnitee is entitled.

     8.     Advance of Expenses. Expenses incurred by the Indemnitee in
connection with any Proceeding, except the amount of any settlement, shall be
paid by the Company in advance upon request of the Indemnitee that the Company
pay such Expenses. The Indemnitee hereby undertakes to repay to the Company the
amount of any Expenses theretofore paid by the Company to the extent that it is
ultimately determined that such Expenses were not reasonable or that the
Indemnitee is not entitled to indemnification.

     9.     Approval of Expenses. No Expenses for which indemnity shall be
sought under this Agreement, other than those in respect of judgments and
verdicts actually rendered, shall be incurred without the prior consent be the
Company, which consent shall not be unreasonably withheld.

     10.    Notice of Claim. The Indemnitee, as a condition precedent to his
right to be indemnified under this Agreement, shall give to the Company notice
in writing as soon as

 



--------------------------------------------------------------------------------



 



practicable of any claim made against him for which indemnity will or could be
sought under this Agreement. Notice to the Company shall be given at its
principal office and shall be directed to the Corporate Secretary (or such other
address as the Company shall designate in writing to the Indemnitee); notice
shall be deemed received if sent by prepaid mail properly addressed, the date of
such notice being the date postmarked. In addition, the Indemnitee shall give
the Company such information and cooperation as it may reasonably require and as
shall be within the Indemnitee’s power.

     11.     Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.

     12.      Indemnification Hereunder Not Exclusive. Nothing herein shall be
deemed to diminish or otherwise restrict the Indemnitee’s right to
indemnification under any provision of the Certificate of Incorporation or
Bylaws of the Company and amendments thereto or under law.

     13.     Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law.

     14.     Saving Clause. Wherever there is conflict between any provision of
this Agreement and any applicable present or future statute, law or regulation
contrary to which the Company and the Indemnitee have no legal right to
contract, the latter shall prevail, but in such event the affected provisions of
this Agreement shall be curtailed and restricted only to the extent necessary to
bring them within applicable legal requirements.

     15.     Coverage. The provisions of this Agreement shall apply with respect
to the Indemnitee’s service as a Director of the Company prior to the date of
this Agreement and with respect to all periods of such service after the date of
this Agreement, even though the Indemnitee may have ceased to be a Director of
the Company.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and signed as of the day and year first above written.

              PERSONNEL GROUP OF AMERICA, INC.               By:   /s/ Larry L.
Enterline      

--------------------------------------------------------------------------------

    Name: Larry L. Enterline     Title: Chief Executive Officer              
DIRECTOR:                   /s/ Victor E. Mandel    

--------------------------------------------------------------------------------

    Victor E. Mandel

 



--------------------------------------------------------------------------------



 



Exhibit 10.14

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

          This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 24th
day of July 2003, by and between Thomas E. Stafford (“Executive”) and Personnel
Group of America, Inc. (the “Company”).

W I T N E S S E T H:

          WHEREAS, the Company desires to continue to employ Executive, and
Executive desires to continue such employment, under the terms and conditions of
this Agreement.

          NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements herein contained, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

     1.     Employment. The Company hereby continues to employ Executive, and
Executive hereby accepts such continued employment, as Vice President of Human
Resources of the Company under the terms and conditions set forth herein.

     2.     Duties. During the Term (as defined below), Executive shall use his
best efforts, skill and ability to perform the duties and services customarily
incident to such offices and position and such other services as may be assigned
to him from time to time by the Chief Executive Officer, Chief Financial Officer
or Board of Directors (the “Board”) of the Company. Executive shall (i) devote
his full business time, attention and energies to the business of the Company
and (ii) faithfully and competently serve the Company and perform his duties and
responsibilities hereunder; provided, however, that Executive may engage in
other activities, such as activities involving professional, charitable,
educational, religious and similar types of organizations, speaking engagements,
memberships on the boards of directors of other organizations (as the Board may
from time to time agree to, it being understood that the Board shall be deemed
to have agreed to any memberships on boards of directors of other organizations
existing on the date hereof and disclosed to the Company), and similar types of
activities to the extent that such other activities do not inhibit or prohibit
the performance of Executive’s duties under this Agreement, or conflict in any
material way with the business of the Company and its subsidiaries.

     3.     Compensation and Related Matters. As full compensation for
Executive’s performance of his duties and services hereunder during the Term,
the Company shall pay Executive the compensation and provide the benefits set
forth below:

          a.     Base Salary. The Company shall pay Executive an annual salary
of $130,000 (“Base Salary”), less applicable withholding and other deductions,
payable in accordance with the Company’s then current payroll practices.

 



--------------------------------------------------------------------------------



 



          b.     Performance Bonus. In addition to the compensation otherwise
payable pursuant to this Agreement, Executive shall be eligible to receive an
annual performance bonus (the “Bonus”), determined by the Compensation Committee
of the Board (the “Compensation Committee”) for each fiscal year during the Term
equal to 20% of Base Salary at “Target” award levels (as defined below) and up
to 40% of Base Salary at “Maximum” award levels (as defined below). Any Bonus
awarded under this Agreement to Executive shall be determined as follows: (i)
70% of the Bonus (the “EBITDA Bonus Award”) shall be based upon the achievement
of the Target EBITDA (as defined below) for such year and (ii) 30% of the Bonus
(the “Discretionary Bonus Award”) shall be awarded on the basis of other
criteria, as determined by the Compensation Committee in its sole discretion.

          For purposes of determining Executive’s Bonus, “Target” shall mean (i)
with respect to the EBITDA Bonus Award, achievement of the annual target
earnings before interest, taxes, depreciation and amortization of the Company
(“Target EBITDA”) established by the Compensation Committee in its sole
discretion, and (ii) with respect to the Discretionary Bonus Award, achievement
of other criteria as determined by the Compensation Committee in its sole
discretion. For the purposes of determining Executive’s Bonus, “Maximum” shall
mean (i) with respect to the EBITDA Bonus Award, 140% of Target EBITDA, and
(ii) with respect to the Discretionary Bonus Award, achievement of other
criteria as determined by the Compensation Committee in its sole discretion.

          In addition, with respect to the EBITDA Bonus Award, Executive shall
be entitled to earn an EBITDA Bonus Award if the Company achieves at least 90%
of Target EBITDA; provided, however, that Executive shall not be entitled to any
EBITDA Bonus Award unless the Company achieves at least 90% of Target EBITDA. If
the Company achieves between (and including) 90% of Target EBITDA and 100% of
Target EBITDA, Executive shall be entitled to an EBITDA Bonus Award equal to
1.273% (70% of 1.818%) of Executive’s Base Salary for each 1% above 89% of
Target EBITDA that is achieved. For example, if 92% of Target EBITDA is
achieved, Executive shall be entitled to an EBITDA Bonus Award equal to 3.818%
of Base Salary, calculated as follows:

           
Total Bonus potential sharing above 89% per point
    1.818 %
EBITDA Bonus Award percentage of Total Bonus
    X.70 %
 
   

--------------------------------------------------------------------------------

   
EBITDA Bonus Award per point over 89% of Target
    1.273 %
Points over 89% of Target EBITDA
    X.3  
 
   

--------------------------------------------------------------------------------

   
EBITDA Bonus Award at 92% of Target
    3.818 %
 
   

--------------------------------------------------------------------------------

 

          If more than 100% but less than 140% of Target EBITDA is achieved,
Executive shall be entitled to an EBITDA Bonus Award equal to (i) 14% of Base
Salary, plus (ii) 0.35% (70% of 0.50%) of Executive’s Base Salary for each 1%
above 100% of Target EBITDA that is achieved. In no event shall the total amount
of EBITDA Bonus Award exceed 28% of Executive’s Base Salary.

-2-



--------------------------------------------------------------------------------



 



          For the fiscal year ended December 28, 2003, the Target EBITDA shall
be set at $20.7 million. For the remaining Term, the Target EBITDA for any
fiscal year shall be set during the first quarter of that year by the
Compensation Committee in its sole discretion.

          c.     Stock Options. Executive shall be eligible to be granted stock
options pursuant to the 2003 Equity Incentive Plan of Personnel Group of
America, Inc. (the “2003 Equity Plan”) during the Term.

          d.     Other Benefits. During the Term, Executive shall be eligible to
participate in the benefits that the Company generally provides to its similarly
situated senior executive employees, such as medical, life and long-term
disability insurance and retirement benefits, upon the same terms and conditions
that the Company generally makes such benefits available to its similarly
situated senior executive employees and Executive shall be entitled to receive
such other fringe benefits as may be granted to him from time to time by the
Company.

          e.     Vacation. During the Term, Executive shall be allowed 23 days
of paid vacation per calendar year, which shall be accrued in accordance with
the Company’s vacation policies.

     4.     Expenses. During the Term, the Company shall reimburse Executive for
documented reasonable and necessary business expenses incurred on the Company’s
behalf in performing Executive’s duties and promoting the business of the
Company, including reasonable entertainment expenses, travel and lodging
expenses in accordance with the Company’s business expense reimbursement
policies.

     5.     Term. The term of this Agreement shall commence on May 15, 2003 (the
“Effective Date”) and shall continue until the second anniversary thereof (the
“Initial Term”), unless earlier terminated pursuant to the provisions of
Paragraph 6. Upon the expiration of the Initial Term, this Agreement shall
automatically extend for successive one (1) year extension periods (subject to
the provisions of Paragraph 6), unless terminated by either party by written
notice to that effect not less than thirty (30) days prior to the expiration of
the Initial Term or the then effective extension period, as the case may be. The
Initial Term and any extension periods are referred to herein collectively as
the “Term.”

     6.     Termination. Executive’s employment hereunder shall terminate prior
to the expiration of the Term on the earlier to occur of any of the following
events:

          a.     Termination in Event of Disability. By the Company immediately
upon Executive’s death or upon ten (10) days’ prior written notice from the
Company to Executive after a determination of Disability by the Board or a
physician’s certification of Disability of Executive as hereinafter described.
For purposes of this Agreement, “Disability” shall mean the incapacity of
Executive, by reason of a mental or physical disability to perform his material
duties hereunder, for a period of 120 consecutive days or 180 non-consecutive
days during any twelve (12) month-period, as reasonably determined by the Board
or as certified by a qualified physician selected by the Board, which
certification may be made before the expiration of such 120 consecutive days or
180 non-consecutive days on the basis of such physician’s determination of
Executive’s incapacity.

-3-



--------------------------------------------------------------------------------



 



          b.     Termination For Cause. By the Company for Cause, immediately
upon the Company’s delivery of written notice of termination to Executive. For
purposes of this Agreement, “Cause” shall mean:



       (i)     Executive’s commission of an act constituting a breach of
fiduciary duty, gross negligence or willful misconduct;    
     (ii)     Executive’s engagement in conduct which violates the Company’s
then existing internal policies or procedures and which is detrimental to the
business, reputation, character or standing of the Company or any of its
affiliates;          (iii) Executive’s commission of an act of fraud, dishonesty
or misrepresentation that is detrimental to the business, reputation, character
or standing of the Company or any of its affiliates;    
     (iv)     Executive’s commission of an act constituting a misdemeanor
involving moral turpitude or a felony under the laws of the United States or any
state or political subdivision thereof;          (v)     Executive’s engagement
in a conflict of interest or self-dealing with respect to the Company that is
not approved in advance by the Board or a committee thereof; or    
     (vi)     after notice by the Company and a reasonable opportunity to cure,
Executive’s material breach of his obligations as set forth in this Agreement or
his material failure to satisfactorily perform his duties and responsibilities
hereunder.

          c.     Termination For Good Reason. By Executive for Good Reason and
upon at least thirty (30) days’ prior written notice of termination to the
Company. For purposes of this Agreement, “Good Reason” shall mean, without the
express written consent of Executive, the occurrence of any of the following:



       (i)     a material breach by the Company of any material provision of
this Agreement, including the assignment to Executive of any duties inconsistent
in any material respect with Executive’s position in the Company or a material
adverse alteration in the nature or status of Executive’s responsibilities; or  
       (ii)     the Company’s requiring Executive to be based anywhere other
than within 50 miles of where he currently works and resides;

provided, however, that in the event of a breach or circumstance pursuant to
clauses (i) or (ii) above, Good Reason shall not exist unless Executive provides
written notice to the Company of his intention to terminate this Agreement,
which notice shall identify in reasonable detail the basis therefor and be
delivered within thirty (30) days after the event or circumstances providing
such basis, and the Company shall fail to cure such condition within thirty
(30) days following the delivery of the written notice; and provided, further
that if such events cannot be reasonably cured within thirty (30) days and the
Company commences reasonable steps within said thirty

-4-



--------------------------------------------------------------------------------



 



(30)  day period to cure such breach and diligently continues such steps
thereafter, the cure period shall be extended for an additional thirty (30) day
period.

          d.     Termination Without Cause. At any time by the Company, without
Cause or for any reason, upon at least thirty (30) days’ prior written notice of
termination to Executive.

          e.     Termination Without Good Reason. At any time by Executive,
without Good Reason or for any reason, upon at least thirty (30) days’ prior
written notice of termination to the Company.

     7.   a.    Compensation Upon Termination for Cause and Certain Other
Events. In the event that Executive’s employment is terminated pursuant to
Paragraphs 6(b) or 6(e) above, he will not be entitled to any compensation other
than: (i) any accrued but unpaid Base Salary, (ii) any reimbursement owed to him
by the Company in accordance with Paragraph 4 and (iii) any other or additional
benefits in accordance with the plans and programs of the Company referred to in
Paragraphs 3(d) or 3(e); in each case only through the date of termination of
Executive’s employment hereunder. All payments required to be made by the
Company to Executive pursuant to this Paragraph 7(a) shall be paid on a regular
basis in accordance with the Company’s normal payroll procedures and policies
and subject to withholding and deductions pursuant to Paragraph 11.

          b.     Severance Upon Certain Events of Termination. In the event that
Executive’s employment is terminated pursuant to Paragraphs 6(c) or 6(d) above,
-in addition to, but not in duplication of, the benefits set forth in Paragraph
7(a), Executive shall be entitled to receive (i) for a period of six (6) months
commencing on the effective date of such termination, Executive’s Base Salary,
at the rate as then in effect, and (ii) a prorated bonus for the fiscal year in
which the effective date of termination occurs, such prorated bonus award to be
determined by multiplying (x) the EBITDA Bonus Award for such fiscal year as
determined in accordance with Section 3(b) by (y) a fraction the numerator of
which is the number of days in the fiscal year of termination that precede the
effective date of termination and the denominator of which is the total number
of days in such fiscal year, payable in each case of clauses (i) and (ii) above
in accordance with the Company’s regular payroll and executive bonus payment
procedures, as applicable, and subject to Executive’s execution of a release, in
a form satisfactory to the Compensation Committee, and continued compliance with
the terms of Paragraph 8 hereunder. Executive shall not be entitled to receive
any other severance or other compensation or payments, including any Bonus which
has not been paid as of the termination date other than the Bonus provided for
in clause (ii) of the preceding sentence, by reason of the termination of
Executive’s employment. The refusal of the Company to extend the employment of
Executive beyond the Initial Term or any renewal thereof (other than for Cause,
or Executive’s death or Disability) pursuant to Paragraph 5 shall be deemed a
termination by the Company without Cause for purposes of determining severance
pursuant to this Paragraph 7(b). In addition, for a period of twelve (12) months
following termination of Executive’s employment, Executive and his spouse and
dependents shall be entitled to continue to be covered by all group medical
insurance arrangements in which Executive was a participant as of the date of
such termination, at the same coverage level and on the same terms and
conditions which apply to then active employees of the Company, until Executive
commences a new employment or otherwise obtains

-5-



--------------------------------------------------------------------------------



 



coverage under another group medical plan, which coverage does not contain any
pre-existing condition exclusions or limitations. At the termination of the
benefits coverage under the preceding sentence, Executive and his spouse and
dependents shall be entitled to continuation coverage pursuant to Section 4980B
of the Internal Revenue Code of 1986, as amended, Sections 601-608 of the
Employee Retirement Income Security Act of 1974, as amended, and under any other
applicable law, to the extent required by such laws, determined on the basis of
the date of Executive’s termination of employment hereunder and reducing the
period of such continuation coverage (to the extent permitted by such laws) by
the period of coverage provided under the preceding sentence.

          c.     Payments in the Event of Disability. Prior to the termination
of Executive’s employment pursuant to Paragraph 6(a) of this Agreement, during
any period that Executive fails to perform his full-time duties with the Company
as a result of incapacity due to physical or mental illness, he shall continue
to receive his Base Salary, Bonus and other benefits provided hereunder, less
the amount of any disability benefits received by Executive during such period
under any disability plan or program sponsored by the Company (whether the
premium or other cost therefor is paid by the Company or by Executive), until
Executive’s employment hereunder is terminated pursuant to Paragraph 6(a).
Thereafter, Executive’s benefits shall be determined under the Company’s
retirement, insurance, and other compensation and benefit plans and programs
then in effect, in accordance with the terms of such programs.

          d.     Effect of Change in Control. In the event of a Change in
Control (as defined below) while Executive is still employed by the Company, all
options granted to Executive under the 2003 Equity Plan or otherwise and then
held by Executive shall become fully vested. For purposes of this Agreement, a
Change in Control shall mean the occurrence of any of the following: (i) the
Company consolidates with, or merges with or into another corporation or sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any person, or any corporation consolidates
with, or merges with or into, the Company, in any such event pursuant to a
transaction in which the outstanding voting stock of the Company is changed into
or exchanged for cash, securities or other property, other than any such
transaction where (A) the outstanding voting stock of the Company is changed
into or exchanged for (x) voting stock of the surviving or transferee
corporation or (y) cash, securities (whether or not including voting stock) or
other property, and (B) all or any holders of the voting stock of the Company
immediately prior to such transaction own, directly or indirectly, in the
aggregate not less than 50% of the voting power of the voting stock of the
surviving corporation immediately after such transaction or (ii) the Company is
liquidated or dissolved or adopts a plan of liquidation; provided, however, that
a Change in Control shall not include any going private or leveraged buy-out
transaction which is sponsored by Executive or in which Executive acquires an
equity interest materially in excess of his equity interest in the Company
immediately prior to such transaction (the events described in (i) or (ii) above
being referred to herein as a “Change in Control”).

     8.     Confidentiality, Non-Solicitation and Non-Competition.

          a.     During the Term and thereafter, Executive shall not, except as
may be required to perform his duties hereunder or as required by applicable
law, disclose to others or

-6-



--------------------------------------------------------------------------------



 



use, whether directly or indirectly, any Confidential Information. For purposes
of this Agreement, “Confidential Information” shall mean information about the
Company, its subsidiaries and affiliates, and their respective clients,
customers and employees that is not available to the general public and that was
learned by Executive in the course of his employment by the Company, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information, client and customer lists, information regarding other employees of
the Company, and all papers, resumes, records (including computer records) and
the documents containing such Confidential Information. Executive acknowledges
that such Confidential Information is specialized, unique in nature and of great
value to the Company, and that such information gives the Company a competitive
advantage. Upon the termination of his employment for any reason whatsoever,
Executive shall promptly deliver to the Company all documents, computer tapes
and disks (and all copies thereof) containing any Confidential Information.

          b.     During the Term and for six (6) months thereafter, Executive
shall not, directly or indirectly in any manner or capacity (e.g., as an
advisor, principal, agent, partner, officer, director, shareholder, employee,
member of any association or otherwise) engage in, work for, consult, provide
advice or assistance or otherwise participate in any activity that competes with
the Company in the business of temporary staffing, direct placement, managed
staffing services or IT consulting in any of the following jurisdictions (it
being agreed that the Company maintains business operations in each of such
jurisdictions): Alabama, Arizona, California, Colorado, the District of
Columbia, Florida, Georgia, Idaho, Illinois, Kansas, Massachusetts, Michigan,
Minnesota, Nevada, New Jersey, New York, North Carolina, Oregon, Pennsylvania,
Rhode Island, South Carolina, Texas, Utah, Virginia, and Washington. Executive
further agrees that during such period he will not assist or encourage any other
person in carrying out any activity that would be prohibited by the foregoing
provisions of this Paragraph 8 if such activity were carried out by Executive
and, in particular, Executive agrees that he will not induce any employee of the
Company to carry out any such activity; provided, however, that the “beneficial
ownership” by Executive, either individually or as a member of a “group,” as
such terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended, of less than 2% of the voting stock
of any publicly held corporation shall not be a violation of this Agreement. It
is further expressly agreed that the Company will or would suffer irreparable
injury if Executive were to compete with the Company or any subsidiary or
affiliate of the Company in violation of this Agreement and that the Company
would by reason of such competition be entitled to injunctive relief in a court
of appropriate jurisdiction, and Executive further consents and stipulates to
the entry of such injunctive relief in such a court prohibiting Executive from
competing with the Company or any subsidiary or affiliate of the Company in
violation of this Agreement.

          c.     During the Term and for six (6) months thereafter, Executive
shall not, directly or indirectly, influence or attempt to influence customers
or suppliers of the Company or any of its subsidiaries or affiliates, to divert
their business to any competitor of the Company.

          d.     Executive recognizes that he will possess confidential
information about other employees of the Company relating to their education,
experience, skills, abilities, compensation and benefits, and interpersonal
relationships with customers of the Company.

-7-



--------------------------------------------------------------------------------



 



Executive recognizes that the information he will possess about these other
employees is not generally known, is of substantial value to the Company in
developing its business and in securing and retaining customers, and will be
acquired by him because of his business position with the Company. Executive
agrees that, during the Term, and for a period of six (6) months thereafter, he
will not, directly or indirectly, solicit or recruit any employee of the Company
for the purpose of being employed by his or by any competitor of the Company on
whose behalf he is acting as an agent, representative or employee.

          e.     Executive acknowledges that he was informed of the time,
territory, scope and other essential requirements of the restrictions in this
Paragraph 8 when he agreed to become employed with the Company under the terms
set forth in this Agreement, and Executive further acknowledges that he has
received sufficient and valuable consideration for his agreement to such
restrictions.

     9.   Waiver. The failure of a party to enforce any term, provision, or
condition of this Agreement at any time or times shall not be deemed a waiver of
that term, provision, or condition for the future, nor shall any specific waiver
of a term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times.

     10.   Governing Law; Jurisdiction; No Jury Trial. This Agreement shall be
governed and construed in accordance with the laws of the State of North
Carolina without giving effect to principles of conflicts of law. Each party
hereby irrevocably submits to the jurisdiction of the state and federal courts
sitting in Mecklenburg County, State of North Carolina, for the adjudication of
any dispute hereunder (except as hereinafter provided). EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
FOR THE ADJUDICATION OF ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OR
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS IN THIS SECTION. If, for any reason, the foregoing
jury trial waiver is not enforceable at the time of any dispute hereunder, then
such dispute shall be resolved by binding arbitration in accordance with the
then current National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. Such arbitration, if necessary, shall be
convened in the City of Charlotte, State of North Carolina. Notwithstanding any
other provision hereof, the Company shall be entitled to seek a restraining
order or injunction in any court of competent jurisdiction to prevent any
continuation of any violation of the provisions of Paragraph 8 of this
Agreement, and Executive consents that such restraining order or injunction may
be granted without the necessity of the Company’s posting any bond, except to
the extent otherwise required by applicable law.

-8-



--------------------------------------------------------------------------------



 



     11.     Tax Withholding. The Company shall withhold from any amounts
payable under this Agreement such federal, state and local income and employment
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

     12.     Paragraph Headings. Paragraph headings contained in this Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

     13.     Severability. Each provision of this Agreement is intended to be
severable. If any provision of this Agreement or any portion thereof is declared
invalid, illegal, or incapable of being enforced by any court of competent
jurisdiction, the remainder of such provisions and all of the remaining
provisions of this Agreement shall continue in full force and effect.

     14.     Integrated Agreement, Amendments. This Agreement constitutes the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof, and supersedes all prior agreements, understandings,
memoranda, term sheets, conversations and negotiations. This Agreement can only
be changed or modified pursuant to a written instrument duly executed by each of
the parties hereto.

     15.     Interpretation, Counterparts. No provision of this Agreement is to
be interpreted for or against any party because that party drafted such
provision. This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same instrument.

     16.     Assignment. The Company may assign this Agreement to any direct or
indirect subsidiary or parent of the Company or joint venture in which the
Company has an interest, or any successor (whether by merger, consolidation,
purchase or otherwise) to all or substantially all of the stock, assets or
business of the Company and this Agreement shall be binding upon and inure to
the benefit of such successors and assigns. Executive may not sell, transfer,
assign, or pledge any of his rights or interests pursuant to this Agreement.

     17.     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand
delivery, or by facsimile (with confirmation of transmission), or by overnight
courier, or by registered or certified mail, return receipt requested, postage
prepaid, in each case addressed as follows:

          If to Executive:           Thomas E. Stafford     3111 Old Barn Road  
  Charlotte, North Carolina 28270     Tel: (704) 845-2828           If to the
Company:           Personnel Group of America, Inc.

-9-



--------------------------------------------------------------------------------



 

  2709 Water Ridge Parkway 2nd Floor Charlotte, North Carolina 28217-4538
Attention: Board of Directors With Copy to: Chief Executive Officer Facsimile:
(704) 442-5137

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.

[The Remainder of This Page is Intentionally Left Blank]

-10-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement as of the date first above written.

              PERSONNEL GROUP OF AMERICA, INC.               By:   /s/ JAMES C.
HUNT

--------------------------------------------------------------------------------

    Its:   President and Chief Financial Officer

      /s/ THOMAS E. STAFFORD

--------------------------------------------------------------------------------

Thomas E. Stafford

-11-